DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
 	Independent claim 26 has been amended to delete the length and diameter of the support and add the limitation that the support “consists of 1 to 50 fibers.”  Independent claim 48 is likewise amended.  The amendment is properly supported by the specification as originally filed.
	The anticipation rejection has been overcome by applicant’s amendment.
	Applicant argues that the Carlson does not mention “elongated neuroectoderm” however Applicant's arguments have been considered however a showing to overcome a prima facie case of obviousness must be clear and convincing (In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter (In re Lindner 173 USPQ 356; In re Hyson, 172 USPQ 399 and In re Boesch et al., 205 USPQ 215 (CCPA 1980).  The claims do not require the specific limitation “elongated neuroectoderm” and as such applicant’s arguments are not commensurate in scope with the claimed invention.  Applicant could rephrase the argument to indicate why the claimed “neural aggregate” is unobvious over that taught by Carlsson and also how the limitation “elongated” differentiates over the prior art as the specific parameters of the phrase are not so clearly defined as it make the claimed aggregate unobvious over the prior art.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 & 28 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (FASEB Journal).
Carlson teaches a neuronal aggregate made from ESCs on a biocompatible support including poly(DTE carbonate) which is biocompatible but not a biopolymer.  The support may be coated with a proteinaceous substance (Preparation and surface treatment of polymer substrates).  The scaffold can have a diameter within the claimed range (p 3243) and would appear to be within the broadly claimed length, however even though the length is not explicitly stated by Carlson (and thus not the claimed ratio of new claim 48 as well)  the claimed length would have been an obvious matter of design choice to one of ordinary skill in the art based on the teachings of Carlson and the desired size of the aggregate. As Carlson clearly teaches that ESCs can be used to make aggregates of neuronal cells on fibrous scaffolds of a variety of shapes the selection of any known compatible scaffold would have been obvious at the time the invention was made.  The neuronal cells claimed be it “aggregate” or “neuroectoderm” would be the same as the cells taught by Carlson as the same type of cells are being differentiated in to a neuronal lineage and thus Carlson teaches all the cell combinations along the differentiation path from ESCs to fully differentiated neurons.  Carlson does not claim a support that is limited in size to from 1 to 50 fibers however the size choice would be have been obvious in view of the teachings of Carlson and a matter of obvious design choice.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657